[Cite as In re J.B., 2011-Ohio-4530.]


                                        COURT OF APPEALS
                                     MORROW COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


IN RE: J.B.
A Minor Child




       JUDGES:
:      Hon. W. Scott Gwin, P.J.
:      Hon. William B. Hoffman, J.
:      Hon. Patricia A. Delaney, J.
:
:
:      Case No. 2011-CA-0002
:
:
:      OPINION




CHARACTER OF PROCEEDING:                       Civil appeal from the Morrow County Court
                                               of Common Pleas, Juvenile Division, Case
                                               No. 2010JD00181

JUDGMENT:                                      Vacated




DATE OF JUDGMENT ENTRY:                         September 6, 2011



APPEARANCES:

For State of Ohio                              For J.B.
CHARLES HOWLAND                               AMANDA J. POWELL
Morrow County Prosecutor                      Assistant Public Defender
60 E. High Street                             250 East Broad St., Ste. 1400
Mount Gilead, OH 43338                        Columbus, OH 43215
Gwin, P.J.

       {¶1} J.B., a minor child, appeals a judgment of the Court of Common Pleas,

Juvenile Division, of Morrow County, Ohio, which classified him as a Tier III Juvenile

Sex Offender registrant. Appellant assigns six errors to the trial court:

       {¶2} “I. THE TRIAL COURT ERRED WHEN IT CLASSIFIED J.B. AS A

JUVENILE OFFENDER REGISTRANT BECAUSE IT DID NOT MAKE THAT

DETERMINATION UPON HIS RELEASE FROM A SECURE FACILITY, AS

REQUIRED BY R.C. 2152.83 (A)(1).

       {¶3} “II.   THE   MORROW        COUNTY        JUVENILE    COURT      ABUSED   ITS

DISCRETION WHEN IT FOUND THAT J.B.’S CLASSIFICATION AS A TIER III

JUVENILE SEX OFFENDER REGISTRANT WAS MANDATORY IN VIOLATION OF

R.C.2950.01.

       {¶4} “III. THE TRIAL COURT ERRED WHEN IT ORDERED J.B. TO BE

SUBJECT TO COMMUNITY NOTIFICATION.

       {¶5} “IV. THE JUVENILE COURT ERRED WHEN IT CLASSIFIED J.B. AS A

TIER III JUVENILE OFFENDER REGISTRANT BECAUSE THE APPLICATION OF

R.C. 2152.83 TO HIM VIOLATES HIS RIGHT TO EQUAL PROTECTION UNDER THE

LAW IN VIOLATION OF THE FOURTEENTH AMENDMENT TO THE UNITED STATES

CONSTITUTION, ARTICLE I, SECTION 2 OF THE OHIO CONSTITUTION.

       {¶6} “V. THE MORROW COUNTY JUVENILE COURT ERRED WHEN IT

IMPROPERLY         NOTIFIED    J.B.   THAT,     AS    A   JUVENILE     SEX    OFFENDER
REGISTRANT, HE WAS PROHIBITED FROM LIVING WITHIN ONE THOUSAND

FEET FROM A SCHOOL, IN VIOLATION OF R.C. 2950.034(a).

       {¶7} “VI. J.B. WAS DENIED THE EFFECTIVE ASSISTANCE OF COUNSEL AS

GUARANTEED BY THE SIXTH AND FOURTEENTH AMENDMENTS TO THE UNITED

STATES        CONSTITUTION     AND    ARTICLE     I,   SECTION    16   OF    THE    OHIO

CONSTITUTION, WHEN DEFENSE COUNSEL FAILED TO FAMILIARIZE HERSELF

WITH OHIO’S JUVENILE OFFENDER CLASSIFICATION PROCEDURES.”

       {¶8} In the disposition phase of J.B.’s case, the court committed him to the Ohio

Department of Youth Services for a minimum period of three years, maximum of his

twenty-first birthday. The trial court also found he was Tier III Juvenile Sex Offender

registrant.

       {¶9} Appellant argues if a child is committed to the Department of Youth

Services, then pursuant to statute, the determination of his status as a sexual offender

must not be made until he is released. In Re: J.O., A Minor Child, Licking App. No. 09-

CA-0135, 2010-Ohio-4296; R.C. 2152.83 (A).

       {¶10} The State concedes the trial court’s determination of whether J.B. should

be designated as a juvenile offender registrant subject to classification and registration

requirements was premature.

       {¶11} The first assignment of error is sustained.

       {¶12} Appellant’s other assignments of error are moot.

       {¶13} For the foregoing reasons, the judgment of the Court of Common Pleas,

Juvenile Division, of Morrow County, Ohio, is vacated.

By Gwin, P.J.,
Hoffman, J., and

Delaney, J., concur




                                            _________________________________
                                            HON. W. SCOTT GWIN

                                            _________________________________
                                            HON. WILLIAM B. HOFFMAN

                                  _________________________________
WSG:clw 0822                      HON. PATRICIA A. DELANEY
         IN THE COURT OF APPEALS FOR MORROW COUNTY, OHIO

                          FIFTH APPELLATE DISTRICT


IN RE: J.B.                             :
A Minor Child                           :
                                        :
                                        :
                                        :
                                        :       JUDGMENT ENTRY
                                        :
                                        :
                                        :
                                        :       CASE NO. 2011-CA-0002




   For the reasons stated in our accompanying Memorandum-Opinion, the judgment of

the Court of Common Pleas, Juvenile Division, of Morrow County, Ohio, is vacated.

Costs to appellee.




                                            _________________________________
                                            HON. W. SCOTT GWIN
_________________________________
HON. WILLIAM B. HOFFMAN

_________________________________
HON. PATRICIA A. DELANEY